Ross, J.
(dissenting). In the interests of justice (CPL 470.15 [3] [c]) I would, as a matter of discretion, vacate defendant’s plea of guilty to the crime of manslaughter in the first degree (Penal Law § 125.20), as I find the plea allocution conducted by Criminal Term to be insufficient (People v Hernandez, 78 AD2d 816 [1st Dept 1980]).
By a one-count indictment, filed April 14, 1983, a New York County Grand Jury charged defendant with the crime of murder in the second degree (Penal Law § 125.25 [1]). This indictment, in substance, alleged that, in New York County, on or about February 12, 1983, defendant intentionally caused the death of Mr. Herbert William Badgley (Mr. Badgley), "by stabbing him with a sharp instrument”.
It is undisputed that, before his violent death, Mr. Badgley and defendant knew each other from, inter alia, their participation together in various larcenies. Also, uncontroverted is the fact that, a few days prior to the day on which Mr. Badgley was killed, the defendant and Mr. Badgley had an argument, which resulted in Mr. Badgley cutting defendant’s throat with a knife. Twelve sutures were required to treat defendant’s wound.
Subsequent to his indictment, and after receiving the advice of counsel and consulting with his common-law wife, defendant agreed to a negotiated plea of guilty to the crime of manslaughter in the first degree in satisfaction of the indictment. My examination of the transcript of the purported plea indicates that the People made their acceptance of that plea "subject to the allocution.”
The defendant was sworn, and testified that, although he *243had been a heroin addict he was now drug free, and was able to read, write and speak English.
During the plea allocution, in answer to Criminal Term’s questions, defendant stated that, on February 12, 1983, he met the deceased in a building, where defendant had gone to cut drugs, and they began to argue. Thereafter, according to the defendant, he and the deceased left the building still arguing, and "as we were walking he [deceased] had his knife out and I had my knife out and he stopped and he confronted me again. That is where I came and stabbed him”.
After defendant’s admission that he stabbed deceased, Criminal Term asked him a series of questions, which were obviously designed to elicit responses consistent with a plea to the crime of manslaughter in the first degree. However, the defendant’s answers to those questions were inconsistent with such a plea, since the defendant did not admit that he intended to cause serious physical injury to the deceased, an essential element of the crime of manslaughter in the first degree (Penal Law § 125.20 [1]; People v Swinson, 111 AD2d 275, 277 [1985]), and raised the question of self-defense. The subject questions and answers are set forth in the transcript of the plea, as follows:
"the court: Did you intend to at that time that you stabbed him to cause serious physical injury to him?
"the defendant: Not at that time, your Honor.
"the court: Did you actually cause the death of [deceased]?
"the defendant: From the stab wound, yes.
"the court: And at the instant that you caused his death, were you emotionally disturbed?
"the defendant: I was afraid he had already cut my neck.
"the court: And would you indicate that you were emotionally involved and disturbed with regard to this incident at the time that you caused the death of [deceased]?
"the defendant: I feared for my life. I didn’t know what intentions [deceased] had * * *
"the court: When you stabbed him did you intend to cause serious physical injury? When you inflicted that knife wound, did you intend to cause serious physical injury?
"the defendant: No.
"the court: What did you intend?
"the defendant: I just wanted to get him away from me. I just didn’t want to get, if he cut me once before I figured he *244would have stabbed me then too. I was driving and he jumped in the back seat and cut my neck * * *
"the court: And then I ask you * * * at the time that you stabbed [the deceased] with your knife, what did you intend to do by stabbing him?
"the defendant: / didn’t want to hurt him, but I wanted to stop him from coming towards me.
"the court: Did you realize by stabbing him you could inflict and cause serious physical injury by plunging the knife into his body? Did you realize it at that time?
"the defendant: I wasn’t thinking at that time. I was thinking about myself.”
The answers of the defendant, quoted supra, prompted the Assistant District Attorney to indicate to the court that the question of self-defense and defendant’s intent were not satisfled by the allocution. In substance, by his request of the court, the Assistant District Attorney was alerting Criminal Term to the obvious fact that defendant’s recital of the circumstances of the crime was inconsistent with a plea of guilty to the crime of manslaughter in the first degree, since the defendant denied an essential element of the crime, in that he did not admit he intended to cause serious physical injury to the deceased, and the allocution indicated that the defendant may not have been guilty of criminal conduct, since he may have had the defense of justification, which would preclude the acceptance of the plea (see, People v Dingelday, 84 AD2d 962, 963 [1981]).
In order to sustain the instant plea, the majority contends that the defendant did not have a defense of justification, because he responded to the question of Criminal Term "as to whether he was free to leave the area by answering, 'Yes, Your Honor, I guess I was’ ” (see, majority opn, at 235). However, the majority overlooks the fact that the record indicates this answer of the defendant did not even convince the Assistant District Attorney or Criminal Term that the plea should be accepted. Subsequent to that answer, the Assistant District Attorney, as mentioned supra, advised Criminal Term: "I still feel that we have an issue of self-defense here, your Honor. And I also want the Court to inquire as to his [defendant’s] intent * * * because he has not really made a case for Man 1”. Criminal Term accepted the Assistant District Attorney’s criticism of the plea, and conducted a further inquiry that exclusively concentrated on where in the body the wound was inflicted.
*245The law is well established in this State that there is no "uniform mandatory catechism” for the entry of a guilty plea (People v Nixon, 21 NY2d 338, 353 [1967], cert denied sub nom. Robinson v New York, 393 US 1067 [1969]; People v Lewis, 94 AD2d 670, 671 [1st Dept 1983], affd 61 NY2d 9 [1983]). However, while it is not necessary for a defendant to use any particular words in order to enter a plea of guilty, "if the circumstances of the commission of the crime as related by the defendant [in his plea of guilty] do not clearly spell out the crime to which the plea is offered, then, the court should not proceed, without further inquiry, to accept the guilty plea as a valid one” (People v Serrano, 15 NY2d 304, 308 [1965]).
In the case of People v Serrano (supra) the Court of Appeals states (at 310): "[B]efore accepting a plea of guilt [sic] where the defendant’s story does not square with the crime to which he is pleading, the court should take all precautions to assure that the defendant is aware of what he is doing” (emphasis supplied).
After Criminal Term had been requested, as mentioned supra, by the Assistant District Attorney to further inquire of the defendant concerning his intent when he stabbed the deceased, the following exchange took place between Criminal Term and the defendant:
"the court: Perhaps an inquiry into the area as to where the knife wound was inflicted, that might clarify it. What part of [the deceased’s] body did you plunge the knife into? * * * [T]he deceased, what part of his body did you put the knife into?
"the defendant: I didn’t take any aim, it just happened.
"the court: Where did the knife go?
"the defendant: From the autopsy in the chest.
"the court: What part of the chest? In the middle, left or right?
"the defendant: Close to the heart.
"the court: For the record I’m satisfied that we have a proper allocution”.
I disagree with the majority’s conclusion that there was a proper allocution, as a result of the further inquiry of the defendant. An examination of this further inquiry, as quoted supra, plainly indicates that Criminal Term completely ignored the mandate of People v Serrano (supra). It did not inform the defendant of the inconsistency in his plea, and the *246court’s efforts to clarify the inconsistency was insufficient, in that it did not satisfy the question of the defendant’s claim of self-defense. Notwithstanding the negotiated plea, and the defendant’s familiarity with the criminal justice system, as a result of his extensive criminal record, I find that Criminal Term erred in accepting the plea of guilty, when the defendant’s repeated statements indicated the possibility of a defense of justification. In fact, the record indicates that the Assistant District Attorney expressed his opinion that this allocution may show that defendant had a possible defense of justification, and accordingly, may not be guilty of any crime.
Therefore, in accordance with our decision in People v Hernandez (78 AD2d 816, supra), I find that it was error for Criminal Term to accept the plea. Furthermore, I find this to be a case that, "as a matter of discretion in the interest of justice * * * the plea [should] be vacated” (People v Hernandez, supra, at 817).
As the court noted in People v Lee (90 AD2d 960, 961 [1982]), "At the very least the court should have advised the defendant his admissions were not consistent with a charge of [manslaughter in the first degree] and 'inquired further whether defendant nevertheless wished to plead guilty to avoid the risk of a jury verdict (see North Carolina v Alford, 400 US 25)’ (People v Bellis, 78 AD2d 1014).”
Although the defendant did not move to withdraw his plea, this issue is properly before us, as the defendant’s responses during the allocution alerted Criminal Term to the fact that there was an issue as to the sufficiency of the plea (People v Cooks, 67 NY2d 100, 103, n 1 [1986]; see also, People v Hernandez, supra).
The majority concedes that we have a right to exercise our discretionary power to reverse in the interest of justice (CPL 470.15 [3] [c]), where such issue was not raised at the trial court. In this case, I go further and find that the issue was raised, since the trial court was actually alerted to the defective plea allocution by the Assistant District Attorney, as indicated supra.
Moreover, I reject the majority’s position that this court adopt a hard and fast rule that "[e]ven where an inconsistency remains on the face of the record without any attempt at clarification by the court, there should be a showing of prejudice by the defendant before this court will exercise its discretionary power.” Herein, the defendant in his defective plea, *247not only did not admit an essential element of the crime of manslaughter in the first degree, he raised the question of self-defense, as discussed supra. In my opinion, to apply the majority’s suggested rule in a case like this would be harsh and unjust.
Upon the basis of my finding that the plea should be vacated, it is not necessary to reach the other issues raised by defendant.
Sandler, J. P., Kassal and Wallach, JJ., concur with Asch, J.; Ross, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County, rendered on January 9, 1984, affirmed.